Citation Nr: 0626308	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to December 18, 2002 
for an increased 100 percent rating for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 through 
April 1971.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a December 2003, rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.

The Board notes that the veteran's representative, in the 
informal hearing presentation, brought up a claim for clear 
and unmistakable error (CUE) with regards to the June 2002, 
rating decision issued by the RO.  As this issue has not yet 
been considered by the RO, the issue should be referred back 
to the RO for appropriate action.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veteran's Claims Assistance Act of 2000 (VCAA), the 
VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence the VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the instant case, while the veteran was provided with the 
required notice with respect to his claim for an increased 
rating for PTSD, the veteran was not provided with notice of 
what type of information and evidence was necessary to 
establish an effective date.  The veteran was granted service 
connection for PTSD, and assigned a 50 percent disability 
rating, effective June 28, 2001.  A rating decision, dated 
June 2003, increased the veteran's disability rating for PTSD 
to 100 percent, effective December 18, 2002.  In July 2003, 
the veteran submitted a notice of disagreement with the 
December 18, 2002 effective date, claiming the effective date 
for his 100 percent disability rating for PTSD should be June 
28, 2001, the date of his original claim.  

Subsequent to receiving the veteran's claim for an increased 
rating for PTSD, the RO should have sent the veteran a letter 
notifying him of the information and evidence necessary to 
establish an effective date, what information and evidence 
the VA would seek to obtain and what the veteran was 
responsible for providing, and informing the veteran to 
submit any pertinent evidence in his possession.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, the RO did 
not issue any such notification to the veteran regarding his 
claim for the establishment of an effective date.

Further, the veteran submitted a claim for service connection 
for arteriosclerotic heart disease as secondary to PTSD, 
which was denied by a December 2003 rating decision.  The RO 
issued a statement of the case and a supplemental statement 
of the case in March 2004.  The RO also sent the veteran a 
letter in March 2004, informing him that he must submit a VA 
Form 9 within 60 days to perfect his appeal with regard to 
this issue.  It does not appear that the veteran submitted a 
timely substantive appeal.  The veteran should be contacted 
and given an opportunity to address whether he has submitted 
a timely substantive appeal with respect to the claim of 
service connection for arteriosclerotic heart disease, as 
secondary to PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to establish an 
effective date, including; notice of 
what evidence, if any, the veteran is 
expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 C.F.R. § 3.159.

2.	Contact the veteran and give him an 
opportunity to address whether he 
submitted a timely substantive appeal 
concerning the claim of service 
connection for arteriosclerotic heart 
disease, as secondary to PTSD.

3.	After the foregoing, the AMC should 
readjudicate the veteran's claim(s) and 
if the determination is adverse to the 
veteran, both him and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


